EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 3-5, 7-8, 11-12, 18-19 and 21 have been amended as follows wherein [[the terms in double brackets]] are replaced by the underlined terms: 
1. A four-pole stator assembly comprising: 
a bobbin assembly; and 
two c-shaped stator cores, each of [[the c-shaped stator cores]] the two c-shaped stator cores comprising a back and first and second pole arms extending from the back; 
wherein the bobbin assembly comprises first and second bobbin portions, each of [[the bobbin portions]] the first and second bobbin portions comprising two hollow bobbin arms, each of [[the bobbin arms]] the two hollow bobbin arms defining a slot for receiving a pole arm, and a winding wound around each of [[the hollow bobbin arms]] the two hollow bobbin arms, and wherein [[the c-shaped stator cores]] the two c-shaped stator cores are arranged such that each of [[the c-shaped stator cores]] the two c-shaped stator cores bridges across both [[bobbin portions]] the first and second bobbin portions with one of the first and second pole arms extending through a slot in the first bobbin portion, and the other of the first and second pole arms extending through a slot in the second bobbin portion, the pole arms being fixed in the slots by adhesive.

2. The four-pole stator assembly of claim 1, wherein each of the first and second bobbin portions comprises a semi-cylindrical recess.
3. The four-pole stator assembly of claim 2, wherein the semi- cylindrical recess comprises two pole face windows, each of [[the pole faces window]] the two pole face windows representing an interior termination of each of the slots through the respective bobbin portion.

4. The four-pole stator assembly of claim 2, wherein the semi- cylindrical recess in each of [[the bobbin portions]] the first and second bobbin portions forms part of a cylindrical bore through the bobbin assembly.

5. The four-pole stator assembly of claim 1, wherein each pole arm of each of [[the c-shaped stator cores]] the two c-shaped stator cores comprises a pole face at an opposite end of the pole arm to the back.

6. The four-pole stator assembly of claim 5, wherein each pole arm comprises a groove for containing adhesive positioned proximate to the pole face.

7. The four-pole stator assembly of claim 5, wherein each of the first and second bobbin portions comprises a semi-cylindrical recess, the semi-cylindrical recess of each of [[the bobbin portions]] the first and second bobbin portions comprising two pole face windows, each pole face window representing an interior termination of each of the slots through the respective bobbin portion, and each of the pole faces is located at a pole face window so as to form part of [[the wall]] a wall of the semi- cylindrical recess.

8. The four-pole stator assembly of claim 1, wherein each of [[the hollow bobbin arms]] the two hollow bobbin arms comprises an outer flange.

9. The four-pole stator assembly of claim 1, wherein the bobbin assembly comprises one or more fixing recesses.

10. The four-pole stator assembly of claim 9, wherein each of [[the bobbin portions]] the first and second bobbin portions of the bobbin assembly comprises a fixing recess.

11. An electric motor comprising a rotor assembly, a frame, and a stator assembly, the four-pole stator assembly comprising: 
a bobbin assembly; and 
two c-shaped stator cores, each of [[the c-shaped stator cores]] the two c-shaped stator cores comprising a back and first and second pole arms extending from the back; 
wherein the bobbin assembly comprises first and second bobbin portions, each of the bobbin portions comprising two hollow bobbin arms, each of [[the hollow bobbin arms]] the two hollow bobbin arms defining a slot for receiving a pole arm, and a winding wound around each [[bobbin arm]] hollow bobbin arm, and wherein [[the c- shaped stator cores]] the two c-shaped stator cores are arranged such that each of  [[the c- shaped stator cores]] the two c-shaped stator cores bridges across both [[bobbin portions]] the first and second bobbin portions with one of the first and second pole arms extending through a slot in the first bobbin portion, and the other of the first and second pole arms extending through a slot in the second bobbin portion, the pole arms being fixed in the slots by adhesive.
12. The electric motor of claim 11, wherein the rotor assembly comprises a permanent magnet fixed to a rotatable shaft, and the rotor assembly is positioned such that the permanent magnet is located between [[the c-shaped stator cores]] the two c-shaped stator cores.

13. The electric motor of claim 12, wherein the permanent magnet is a four pole magnet.

14. The electric motor of any claim 11, wherein the bobbin assembly is fixed to the frame, the frame comprising one or more lugs that fit into one or more fixing recesses in the bobbin assembly.

15. The electric motor of claim 14, wherein the one or more lugs are fixed in the one or more fixing recesses by adhesive.

16. The electric motor of claim 11, wherein each of the first and second bobbin portions comprises a semi-cylindrical recess.

17. The electric motor of claim 16, wherein the semi-cylindrical recess comprises two pole face windows, each of [[the pole faces window]] the two pole face windows representing an interior termination of each of the slots through the respective bobbin portion.

18. The electric motor of claim 16, wherein the semi-cylindrical recess in each of [[the bobbin portions form]] the first and second bobbin portions forms part of a cylindrical bore through the bobbin assembly.
19. The electric motor of claim 11, wherein each pole arm of each of [[the c-shaped stator cores]] the two c-shaped stator cores comprises a pole face at an opposite end of the pole arm to the back.

20. The electric motor of claim 19, wherein each pole arm comprises a groove for containing adhesive positioned proximate to the pole face.

21. The electric motor of claim 19, wherein each of the first and second bobbin portions comprises a semi-cylindrical recess, the semi-cylindrical recess of each of [[the bobbin portions]] the first and second bobbin portions comprising two pole face windows, each of [[the pole faces window]] the two pole face windows representing an interior termination of each of the slots through the respective bobbin portion, and each pole face is located at a pole face window so as to form part of [[the wall]] a wall of the semi- cylindrical recess.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a four-pole stator assembly comprising, inter alia, the two c-shaped stator cores are arranged such that each of the two c-shaped stator cores bridges across both the first and second bobbin portions with one of the first and second pole arms extending through a slot in the first bobbin portion, and the other of the first and second pole arms extending through a slot in the second bobbin portion, the pole arms being fixed in the slots by adhesive.
Claims 2-10 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 11 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electric motor comprising a rotor assembly, a frame, and a stator assembly, the four-pole stator assembly comprising, inter alia, the two c-shaped stator cores are arranged such that each of  the two c-shaped stator cores bridges across both the first and second bobbin portions with one of the first and second pole arms extending through a slot in the first bobbin portion, and the other of the first and second pole arms extending through a slot in the second bobbin portion, the pole arms being fixed in the slots by adhesive.
Claims 12-21 depend directly or indirectly on claim 11 therefore these claims are also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greetham et al. (U.S. PG Publication No. 20140246942) discloses a stator comprising a plurality of stator elements, each stator element comprising a c-shaped core and a coil wound about the core, wherein the coil of at least one stator element is wound at angle such that the coil is sheared towards an adjacent stator element so as to reduce magnetic flux leakage between the stator elements.  The c-shaped core comprises a back, and two arms that extend from opposite ends of the back.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






16 March 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837